             Case 6:21-cv-00806 Document 1 Filed 08/04/21 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

Ward Participations B.V.

        Plaintiff,
                                                     Civil Action No. 21-cv-00806
v.
                                                     The Honorable ______________
Samsung Electronics Co., Ltd. and Samsung
                                                     JURY TRIAL DEMANDED
Electronics America, Inc.,

        Defendants


                        COMPLAINT FOR PATENT INFRINGEMENT

TO THE HONORABLE JUDGE OF SAID COURT:

        Plaintiff Ward Participations B.V. (“Ward Participations” or “Plaintiff”), files this

Complaint for Patent Infringement against Samsung Electronics Co., Ltd. and Samsung

Electronics America, Inc. (collectively, “Samsung” or “Defendants” with each Samsung entity a

“Defendant”), and demanding trial by jury, hereby alleges, on information and belief with regard

to the actions of Defendants and on knowledge with regard to its own actions, as follows:

                                             PARTIES

     1. Plaintiff is a Limited Liability Company registered in the Netherlands, having its statutory

seat at Aerdenhout with its principal place of business located at Sloterweg 71, 1171 CG

Badhoevedorp Noord-Holland Netherlands.

     2. On information and belief, Defendant Samsung Electronics Co., Ltd. is a Korean

corporation with its principal place of business at 129 Samsung-Ro Yeongtong-gu, Gyeonggi-do



                                                 1
             Case 6:21-cv-00806 Document 1 Filed 08/04/21 Page 2 of 14




16677 Suwon-Shi, Republic of Korea. Samsung Electronics Co., Ltd. may be served pursuant to

FED. R. CIV. P. 4(f)(1) and TEX. CIV. PRAC. & REM. CODE § 17.041 et seq.

   3. On information and belief, Defendant Samsung Electronics America, Inc. is a New York

corporation with its principal place of business at 85 Challenger Rd., Ridgefield Park, New Jersey

97660. Samsung Electronics America, Inc. is a wholly-owned subsidiary of Samsung Electronics

Co., Ltd. Samsung Electronics America, Inc. may be served through its registered agent CT

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

   4. On information and belief, Samsung Electronics America, Inc. is registered to do business

in the State of Texas and has been since at least June 10, 1996.

   5. On information and belief, Samsung Electronics America, Inc. conducts business

operations in the Western District of Texas in its facilities at 12100 Samsung Blvd., Austin, Texas

78754. Samsung Electronics America, Inc. has offices in the Western District of Texas where it

sells and/or markets its products, including an office in Austin, Texas

   6. On information and belief, Defendants directly and/or indirectly develops, designs,

manufactures, distributes, markets, offers to sell and/or sells infringing products and services in

the United States, including in the Western District of Texas, and otherwise directs infringing

activities to this District in connection with its products and services.

                                         JURISDICTION

   7. This civil action arises under the Patent Laws of the United States, 35 U.S.C. § 1 et seq.,

including without limitation 35 U.S.C. §§ 271, 281, 283, 284, and 285 based on Defendants'

unauthorized commercial manufacture, use, importation, offer for sale, and sale of the Accused



                                                  2
             Case 6:21-cv-00806 Document 1 Filed 08/04/21 Page 3 of 14




Products in the United States. This is a patent infringement lawsuit over which this Court has

subject matter jurisdiction under, inter alia, 28 U.S.C. §§ 1331, 1332, and 1338(a).

    8. This United States District Court for the Western District of Texas has general and specific

personal jurisdiction over Defendants because, directly or through intermediaries, Defendants have

committed acts within the District giving rise to this action and are present in and transact and

conduct business in and with residents of this District and the State of Texas.

    9. Plaintiff’s causes of action arise, at least in part, from Defendants’ contacts with and

activities in this District and the State of Texas.

    10. Defendants have committed acts of infringing the patents-in-suit within this District and

the State of Texas by making, using, selling, offering for sale, and/or importing in or into this

District and elsewhere in the State of Texas, products claimed by the patents-in-suit, including

without limitation products made by practicing the claimed methods of the patents-in-suit.

Defendants, directly and through intermediaries, make, use, sell, offer for sale, import, ship,

distribute, advertise, promote, and/or otherwise commercialize such infringing products into this

District and the State of Texas. Defendants regularly conduct and solicit business in, engage in

other persistent courses of conduct in, and/or derive substantial revenue from goods and services

provided to residents of this District and the State of Texas.

    11. This Court has personal jurisdiction over Samsung Electronics Co., Ltd. in this action

because Samsung Electronics Co., Ltd. has committed acts within the Western District of Texas

giving rise to this action and has established minimum contacts with this forum such that the

exercise of jurisdiction over Samsung Electronics Co., Ltd. would not offend traditional notions

of fair play and substantial justice. Samsung Electronics Co., Ltd., directly and/or through

                                                      3
              Case 6:21-cv-00806 Document 1 Filed 08/04/21 Page 4 of 14




subsidiaries or intermediaries (including distributors, retailers, and others), has committed and

continues to commit acts of infringement in this District by, among other things, offering to sell

and selling products and/or services that infringe the patents-in-suit. Moreover, Samsung

Electronics Co., Ltd. actively directs its activities to customers located in the State of Texas.

    12. This Court has personal jurisdiction over Samsung Electronics America, Inc. in this action

because Samsung Electronics America, Inc. has committed acts within the Western District of

Texas giving rise to this action and has established minimum contacts with this forum such that

the exercise of jurisdiction over Samsung Electronics America, Inc. would not offend traditional

notions of fair play and substantial justice. Samsung Electronics America, Inc., directly and/or

through subsidiaries or intermediaries (including distributors, retailers, and others), has committed

and continues to commit acts of infringement in this District by, among other things, offering to

sell and selling products and/or services that infringe the patents-in-suit. Moreover, Samsung

Electronics America, Inc. is registered to do business in the State of Texas, has offices and facilities

sin the State of Texas, and actively directs its activities to customers located in the State of Texas.

        13.     This Court also has personal jurisdiction over Defendants pursuant to TEX. CIV.

PRAC. & REM. CODE § 17.041 et seq. Personal jurisdiction exists over Defendants because each

Defendant has minimum contacts with this forum as a result of business regularly conducted within

the State of Texas and within this district, and, on information and belief, specifically as a result

of, at least, committing the tort of patent infringement within Texas and this District. This Court

has personal jurisdiction over Defendants, in part, because each Defendant does continuous and

systematic business in this District, including by providing infringing products and services to the

residents of the Western District of Texas that each Defendant knew would be used within this

                                                   4
              Case 6:21-cv-00806 Document 1 Filed 08/04/21 Page 5 of 14




District, and by soliciting business from the residents of the Western District of Texas. For

example, Defendants are subject to personal jurisdiction in this Court because, inter alia,

Defendants have regular and established places of business throughout this District, including at

least at 12100 Samsung Blvd., Austin, Texas 78754 and directly and through agents regularly does,

solicits, and transacts business in the Western District of Texas. Also, Defendants have hired and

are hiring within this District for positions that, on information and belief, relate to infringement

of the patents-in-suit. Accordingly, this Court’s jurisdiction over the Defendants comports with

the constitutional standards of fair play and substantial justice and arises directly from the

Defendants’ purposeful minimum contacts with the State of Texas.

        14.     This Court also has personal jurisdiction over Defendants, because in addition to

Defendants’ online websites and advertising with this District, Defendants have also made its

products available within this judicial district and advertised to residents within the District to hire

employees to be located in this District.

        15.     The amount in controversy exceeds $75,000 exclusive of interests and costs.

        16.     Venue is proper in this District under 28 U.S.C. §§ 1391(b)-(d) and 1400(b) for both

Defendants based on the facts set forth above, which are hereby incorporated by reference.

Samsung Electronics Co., Ltd. is a foreign corporation not residing in the United States. Upon

information and belief, Samsung Electronics Co., Ltd. has transacted business in the Western

District of Texas and has committed acts of direct and indirect infringement in the Western District

of Texas. Samsung Electronics America, Inc. is registered to do business in the State of Texas, has

offices in the State of Texas, and upon information and belief, has transacted business in the

Western District of Texas and has committed acts of direct and indirect infringement in the Western

                                                   5
             Case 6:21-cv-00806 Document 1 Filed 08/04/21 Page 6 of 14




District of Texas. Samsung Electronics America, Inc. maintains a regular and established place of

business in the Western District of Texas, including an office located at 12100 Samsung Blvd.,

Austin, Texas 78754.

                                        THE PATENTS-IN-SUIT

       17.     On April 27, 2021, United States Patent No. 10,992,480 (“the ‘480 patent”), entitled

“Method and System for Performing a Transaction and for Performing a Verification of Legitimate

Access to, or Use of Digital Data” was duly and legally issued by the United States Patent and

Trademark Office (“USPTO”). On July 13, 2021, United States Patent No. 11,063,766 (“the ‘766

patent”), entitled “Method and System for Performing a Transaction and for Performing a

Verification of Legitimate Access to, or Use of Digital Data” was duly and legally issued by the

USPTO. The ‘480 Patent and ‘766 Patent claim patent-eligible subject matter and are valid and

enforceable. Ward Participations B.V. is the exclusive owner by assignment of all rights, title, and

interest in the ‘480 Patent and the ‘766 Patent, including the right to bring this suit for injunctive

relief and damages, and including the right to sue and recover all past, present, and future damages

for infringement of the ‘480 Patent and the ‘766 Patent. Neither Defendant is licensed to the ‘480

Patent nor the ‘766 Patent, either expressly or implicitly. Neither Defendant enjoys or benefits

from any rights in or to the ‘480 Patent or ‘766 Patent whatsoever. A true and correct copy of the

‘480 Patent is attached hereto as Exhibit 1. A true and correct copy of the ‘766 Patent is attached

hereto as Exhibit 2.

       18.     The ‘480 Patent and ‘766 Patent are referred to herein as the “patents-in-suit.”

       19.     Plaintiff Ward Participations B.V. is the owner of the entire right, title, and interest

in and to the patents-in-suit. The patents-in-suit are presumed valid under 35 U.S.C. § 282.
                                                  6
              Case 6:21-cv-00806 Document 1 Filed 08/04/21 Page 7 of 14




                              ACCUSED INSTRUMENTALITIES

        20.     The term “Accused Instrumentalities” or “Accused Products” refers to, by way of

example and without limitation, all Samsung Devices secured by Knox (see, e.g.,

https://www.samsungknox.com/en/knox-platform/supported-devices). Plaintiff reserves the right

to amend the Accused Instrumentalities throughout this as case according to the Court’s scheduling

order as Plaintiff gains additional information, including without limitation information from

discovery produced by Defendants in this litigation.

                                         COUNT I
                          PATENT INFRINGEMENT OF THE ‘480 PATENT

        21.     Plaintiff restates and realleges the preceding paragraphs of this Complaint as if fully

set forth herein.

        22.     Each Defendant has, under 35 U.S.C. §271(a), directly infringed, and continues to

directly infringe, literally and/or under the doctrine of equivalents, one or more claims, including

without limitation at least claim 1 of the ‘480 patent, by making, using, testing, selling, offering

for sale and/or importing into the United States the Accused Products.

        23.     Each Defendant also indirectly infringes the ‘480 patent by actively inducing the

direct infringement by third parties under 35 U.S.C. § 271(b). Each Defendant has knowingly and

intentionally actively aided, abetted and induced others to directly infringe at least one claim of

the ‘480 patent (such as its customers in this District and throughout the United States). Each

Defendant continues to induce infringement of the ‘480 patent. Each Defendant has contributorily

infringed and is a contributory infringer because, with knowledge of the ‘480 patent, it supplies a

material part of an infringing method and/or system, where the material part is not a staple article

of commerce, and is incapable of substantial noninfringing use. Each Defendant contributes to its
                                                  7
              Case 6:21-cv-00806 Document 1 Filed 08/04/21 Page 8 of 14




customers’ infringement because, with knowledge of the ‘480 patent, each Defendant supplies the

technology that allows its customers to infringe the ‘480 patent.

        24.     Each Defendant has knowledge that its activities concerning the Accused Products

infringe one or more claims of the ‘480 patent. On information and belief, each Defendant will

continue to encourage, aid, or otherwise cause third parties to import, sell, offer for sale, and use

the Accused Products (which are acts of direct infringement of the ‘480 patent) and each Defendant

has and will continue to encourage those acts with the specific intent to infringe one or more claims

of the ‘480 patent. Further, each Defendant provides information and technical support to its

customers, including product manuals, brochures, videos, demonstrations, and website materials

encouraging its customers to purchase and instructing them to use the Accused Products (which

are acts of direct infringement of the ‘480 patent). Alternatively, each Defendant knows and/or will

know that there is a high probability that the importation, sale, offer for sale, and use of the Accused

Products constitutes direct infringement of the ‘480 patent but took deliberate actions to avoid

learning of these facts.

        25.     On information and belief, each Defendant’s infringement of the ‘480 patent has

been willful and merits increased damages.

        26.     On information and belief, each Defendant has known that its activities concerning

the Accused Products infringed one or more claims of the ‘480 patent since at least December 2019

based on Plaintiff’s patent litigation in Europe.

        27.     On information and belief, each Defendant has made no attempt to design around

the claims of the ‘480 patent.



                                                    8
              Case 6:21-cv-00806 Document 1 Filed 08/04/21 Page 9 of 14




        28.     On information and belief, each Defendant did not have a reasonable basis for

believing that the claims of the ‘480 patent were invalid.

        29.     On information and belief, Defendants’ Accused Products are available to

businesses and individuals throughout the United States and in the State of Texas, including in this

District.

        30.     Plaintiff has been damaged as the result of each Defendant’s willful infringement.

Upon information and belief, each Defendant will continue to infringe one or more claims of the

‘480 patent unless and until they are enjoined by this Court.

        31.     Each Defendant has caused and will continue to cause Ward Participations

irreparable injury and damage by infringing one or more claims of the ‘480 patent. Ward

Participations will suffer further irreparable injury, for which it has no adequate remedy at law,

unless and until each Defendant is enjoined from infringing the claims of the ‘480 patent.

        32.     The claim chart attached hereto as Exhibit 3 describes how the elements of an

exemplary claim 1 from the ‘480 patent are infringed by the Accused Products. This provides

details regarding only one example of Defendants’ infringement, and only as to a single patent

claim. Plaintiff reserves its right to amend and fully provide its infringement arguments and

evidence thereof until its Preliminary and Final Infringement Contentions are later produced

according to the court’s scheduling order in this case.

                                         COUNT II
                          PATENT INFRINGEMENT OF THE ‘766 PATENT

        33.     Plaintiff restates and realleges the preceding paragraphs of this Complaint as if fully

set forth herein.


                                                  9
             Case 6:21-cv-00806 Document 1 Filed 08/04/21 Page 10 of 14




       34.     Each Defendant has, under 35 U.S.C. §271(a), directly infringed, and continues to

directly infringe, literally and/or under the doctrine of equivalents, one or more claims, including

without limitation at least claim 1 of the ‘766 patent, by making, using, testing, selling, offering

for sale and/or importing into the United States the Accused Products.

       35.     Each Defendant also indirectly infringes the ‘766 patent by actively inducing the

direct infringement by third parties under 35 U.S.C. § 271(b). Each Defendant has knowingly and

intentionally actively aided, abetted and induced others to directly infringe at least one claim of

the ‘766 patent (such as its customers in this District and throughout the United States). Each

Defendant continues to induce infringement of the ‘766 patent. Each Defendant has contributorily

infringed and is a contributory infringer because, with knowledge of the ‘766 patent, it supplies a

material part of an infringing method and/or system, where the material part is not a staple article

of commerce, and is incapable of substantial noninfringing use. Each Defendant contributes to its

customers’ infringement because, with knowledge of the ‘766 patent, Each Defendant supplies the

technology that allows its customers to infringe the ‘766 patent.

       36.     Each Defendant has knowledge that its activities concerning the Accused Products

infringe one or more claims of the ‘766 patent. On information and belief, each Defendant will

continue to encourage, aid, or otherwise cause third parties to import, sell, offer for sale, and use

the Accused Products (which are acts of direct infringement of the ‘766 patent) and each Defendant

has and will continue to encourage those acts with the specific intent to infringe one or more claims

of the ‘766 patent. Further, each Defendant provides information and technical support to its

customers, including product manuals, brochures, videos, demonstrations, and website materials

encouraging its customers to purchase and instructing them to use the Accused Products (which

                                                 10
              Case 6:21-cv-00806 Document 1 Filed 08/04/21 Page 11 of 14




are acts of direct infringement of the ‘766 patent). Alternatively, each Defendant knows and/or will

know that there is a high probability that the importation, sale, offer for sale, and use of the Accused

Products constitutes direct infringement of the ‘766 patent but took deliberate actions to avoid

learning of these facts.

        37.     On information and belief, each Defendant’s infringement of the ‘766 patent has

been willful and merits increased damages.

        38.     On information and belief, each Defendant has known that its activities concerning

the Accused Products infringed one or more claims of the ‘766 patent since at least December 2019

based on Plaintiff’s patent litigation in Europe.

        39.     On information and belief, each Defendant has made no attempt to design around

the claims of the ‘766 patent.

        40.     On information and belief, each Defendant did not have a reasonable basis for

believing that the claims of the ‘766 patent were invalid.

        41.     On information and belief, Defendants’ Accused Products are available to

businesses and individuals throughout the United States and in the State of Texas, including in this

District.

        42.     Ward Participations B.V. has been damaged as the result of each Defendant’s willful

infringement. Upon information and belief, each Defendant will continue to infringe one or more

claims of the ‘766 patent unless and until they are enjoined by this Court.

        43.     Each Defendant has caused and will continue to cause Ward Participations

irreparable injury and damage by infringing one or more claims of the ‘766 patent. Ward



                                                    11
               Case 6:21-cv-00806 Document 1 Filed 08/04/21 Page 12 of 14




Participations will suffer further irreparable injury, for which it has no adequate remedy at law,

unless and until each Defendant is enjoined from infringing the claims of the ‘766 patent.

         44.     The claim chart attached hereto as Exhibit 3 describes how the elements of an

exemplary claim 1 from the ‘766 patent are infringed by the Accused Products. This provides

details regarding only one example of Defendants’ infringement, and only as to a single patent

claim. Plaintiff reserves its right to amend and fully provide its infringement arguments and

evidence thereof until its Preliminary and Final Infringement Contentions are later produced

according to the court’s scheduling order in this case.

                                         PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Ward Participations respectfully requests the following relief:

         A.      A judgment that each Defendant has directly infringed and continues to directly

infringe either literally and/or under the doctrine of equivalents the patents-in-suit;

         B.      A judgment that each Defendant has indirectly infringed and continues to indirectly

infringe the patents-in-suit;

         D.      A judgment and order requiring Defendants to pay Plaintiff damages under 35

U.S.C. § 284 including past damages based on, inter alia, any necessary compliance with 35

U.S.C. §287, treble damages for willful infringement as provided by 35 U.S.C. § 284, and

supplemental damages for any continuing post-verdict infringement through entry of the final

judgment with an accounting as needed;

         E.      That the Court award enhanced damages against Defendants pursuant to 35 U.S.C.

§ 284;



                                                  12
             Case 6:21-cv-00806 Document 1 Filed 08/04/21 Page 13 of 14




        F.      A judgment that this is an exceptional case within the meaning of 35 U.S.C. § 285

and Plaintiff is therefore entitled to reasonable attorneys’ fees;

        F.      A judgment and order requiring Defendants to pay Plaintiff pre-judgment and post-

judgment interest on the damages awarded;

        G.      A judgment and order awarding a compulsory ongoing royalty;

        H.      A judgment and order awarding Plaintiff costs associated with bringing this action;

        X.      A judgment and order awarding Plaintiff reasonable attorneys’ fees;

        I.      A judgment granting a preliminary and permanent injunction that restrains and

enjoins each Defendant, its officers, directors, divisions, employees, agents, servants, parents,

subsidiaries, successors, assigns, and all those in privity, concert or participation with them from

directly or indirectly infringing the patents-in-suit; and

        J.      Such other and further relief as the Court deems just and equitable.

                                       JURY TRIAL DEMANDED

        Pursuant to FED. R. CIV. P. 38, Plaintiff Ward Participations hereby demands a trial by jury

on all issues so triable.




                                                  13
          Case 6:21-cv-00806 Document 1 Filed 08/04/21 Page 14 of 14




Dated: August 4, 2021                      Respectfully submitted,

                                            By: /s/ Erick S. Robinson

                                            Erick S. Robinson
                                            Texas Bar No. 24039142
                                            Porter Hedges LLP
                                            1000 Main St., 36th Floor
                                            Houston, TX 77002
                                            Telephone: (713) 226-6615
                                            Mobile: (713) 498-6047
                                            Fax: (713) 583-9737
                                            erobinson@porterhedges.com

                                            Attorneys for Ward Participations B.V.




                                      14
